       Case 4:19-cv-00229-SWW Document 2 Filed 04/04/19
                                                    11·
                                                        Page 1 of 5


                                                                                     J..S'S-:·FILED
                                                                                                f M. O'CLOCK
                                IN THE CIRCUIT COURT                                      MARO 7 2019
                            OF PRAIRIE COUNTY ARKANSAS                                       I
                                 SOUTHERN DISTRICT                                    ·c~~~,fMl,~£~fm~K
                                    CIVIL DIVISION                                      ~~ 1upl'C"-oc

WILLIAM TUCKER                                        )
     Plaintiff,                                       )
                                                      )
V.                                                    )
                                                      )
LEONARD KIRK, Individually                            )
and OLD DOMINION FREIGHT LINE, INC.                   )
      Defendants,                                     )


                             COMPLAINT FOR DAMAGES


           COMES NOW the Plaintiff, William Tucker, and file! the Complaint against

Leonard Kirk, Individually and Old Dominion Freight Line, ~c., and foi his cause of
       .                                                                 Ii
action, states ~ follows:                                                II

                                                     ~
                        PARTIES, JURISDICTION AND VENUE

           I.    William Tucker, at the time of the events giving   t    R
                                                                         ,,

                                                                              to this Complaint, was

an adult resident of Hom Lake Mississippi.                           (

           2.    Defend~t, Leonard Kirk, at the time of the intdent giving rise. to this

Complaint, was an adult resident of Mount Carmel, Tennessee ~d can be, served at 806

Sherbrooke Ct. Mount Carmel, Tennessee 37645.                       !
           3.    Defendant Old Dominion Freight Line, Inc. is a corporatiop registered in

Virginia and doing business in the State of Arkansas. This Court has full jurisdiction of
                                                                    I!
                                                                   •
the subject matter and parties to this lawsuit under the provisio17-s
                                                                   , of ACA Section 16-13-    '




                                                                    I
201, and venue properly lies in this county under the provisions of ACA Section 16-60-

112.
                                                                                                  EXHIBIT

                                                                                         I        A
       Case 4:19-cv-00229-SWW Document 2 Filed 04/04/19 Page 2 of 5


                  ,I,'\.

                 .. _,: .
                      \




        "-•.·
       .~,,__.
..
,•:'




                            ·. '
     Case 4:19-cv-00229-SWW Document 2 Filed 04/04/19 Page 3 of 5




        4.      Old Dominion Freight Line, Inc., is a foreign 1,.I for profit corporation,

incorporated in the State of Virginia, and registered with the Ark{nsas Secretary of State.

It may be served with process by serving its registered agent C T Corporation Systems at

124 West Capitol Avenue, Suire 1900, Little Rock, Arkansas.         I
                                                                    !
        5.      This Gomplaint arises from an automobile collision that occurred on

Interstate 40 on March 13, 2016.

                                         FACTS                      II




        6.      The Plaintiff was traveling westbound on 1-40 the evening of March 13,
                                                                    II             ·      ·
2016, at approximately 7:15 p.m. He was driving a 2014 Freightliner Diesel :Truck. lt had 0




been raining and traffic on the interstate had slowed and come to   lI    stop. The Plaintiff had

slowed his vehicle consistent with the westbound traffic.           I
        7.      The Defendant, Kirk Leonard, was driving a 2p14 Freightliner Diesel

Truck, westbound and behind the vehicle driven by the Plaintiff.

        8.      Defendant Kirk failed to slow or stop his vehi6le in accordance with
                                                                                   '      '


westbound traffic. The Defendant's negligent actions resulted in his Freightliner striking



further described below.
                                                                    II•



                                   CAUSES OF ACTION                 i
                                                                    "
                                                                    I
        9.      The Defendant, Kirk Leonard, was guilty of the foflowing acts of common

        .
1aw neg11gence, each one of w hich was a d'irect and proxrmate
                                                         .         II ofth e lilJl!lnes
                                                               cause         . . ' . receive
                                                                                         . d
                                                                    II                    :
by the Plaintiff:
                                                                    ~                     :
        (a)     Driving too fast for the conditions existing on tj;ie day, at :the time and
                location of the accident;                          ·
        (b)     Failing to maintain a proper lookout;
        (c)     Failing to maintain proper control of his vehicle;



                                             2
     Case 4:19-cv-00229-SWW Document 2 Filed 04/04/19 Page 4 of 5



                                                                   .
       (d)     Failing to proceed cautiously when the risk o~ proceeding und:er the
               circumstances was known;                          ,.
       (e)     Failing to act as a reasonable and prudent p~'rson would under the
               circumstances existing; and                         j
       (f)
               of way                                             I
               Following too closely and failing to honor a forward vehicle with the right


       10.     Defendant, Leonard Kirk, is guilty of violating ther,ollowing statutes of the

state of Arkansas which were in full force and effect at the time of the accident; each one

of which was passed to protect a class of persons including the tlaintiff, said violations

constituting negligence per se:                                    ~
       (a)     Arkansas Code§ 27-51-104 Careless and prohibitla driving;,
       (b)     Arkansas Code§ 27-51-201 Limitations generallyiland
       (c)     Arkansas Code§ 27-51-305 Following too closelyl

       I 1.    Each one of the above acts of negligence was! the cause in fact and

proximate cause of the injuries and damages suffered by thl Plaintiff.: In addition,

Defendant Kirk was acting within the scope and course of his em~oyment with Defendant


                                                                  i                  .
Old Dominion Freight, Inc., therefore, his negligent actions are ilputed to Old Dominion

Freight under the doctrine of respondent superior.

                                       DAMAGES                    It:

       12.     The Defendant's negligence resulted in a collisrln with th'.e rear. of the

Plaintiffs vehicle. The Plaintiff suffered numerous injuries, incllding injury to his neck,

shoulder and back. As a direct and proximate result of each act of legligence: and violation
                                                                   I          I




of Arkansas statute described of above, Plaintiff suffered damager as set forth below:

               (a)     Physical pain and suffering, both past, prejFtand fu1'Jre;    ·
               (b)    Emotional pain and suffering, both past, p~esent and fµture;   ,
               (c)    Permanent injury;                           :                  ,
               (d)    Medical expenses, both past and future;                        :
               (e)    Lost earnings and lost earning capacity; II           ,
               (f)    Lost wages past and future and property damage to the          tractor
               belonging to the Plaintiff; and



                                             3
                                                                  I'
    Case 4:19-cv-00229-SWW Document 2 Filed 04/04/19 Page 5 of 5




               (g)     All other damages available to him undet the law caused py the
                       collision described herein.            ,                ·


                               VI. PRAYER FOR RELIEF                        11



       WHEREFORE, PREMISES CONSIDERED, PlaintiffprJys:

       1.      For process to issue, requiring these Defendant to Lswer;

       2.      For a jury to be impaneled to try the disputed issuls of fact;

       3.      For a judgment for compensatory damages to               rmpensate him for his
injuries and damages for an amount to be determined by the jury ip. excess of that required

for diversity jurisdiction in Federal Court; and

       4.      For any further and general relief to which the Plaintiff may be entitled.

PLAINTIFF DEMANDS A JURY TO TRY THE DISPUTED !,SUES OF ,FACT.
                                                                       I
                                                                       I

                                                                       I         . ,
                                                      Respectfulli: submitted,         ,

                                                      EASLEY 1HOUSEAL, PLLC

                                                                       II




                                                         ~


                                                                 II,
                                             4
